Title: General Orders, 13 June 1799
From: Hamilton, Alexander,Ellery, Abraham R.
To: 


New York June 13th 1799.

The Articles of War being obscore and unexplicit as to the power of appointing a General Court Martial, and it being very meterial that there shall be no doubt about the legalaty of the Constitution of a Court which is intrusted with the power of inflicting the highest punishment known in our Military Code, Major General Hamilton thinks it proper to declear the constitution of those Articles upon this point which after careful examination and reflection he has adopted as that which is to govern within the Sphere of his command, it is this, every General of a department or of a Seperate army, Every General Commanding Troops a post or Station So detached from the army as that its ordinary police is of nec[e]ssity distinct every Officer inferior in rank to a General on whom the Command of a General may have devolved in one or other of the above cases may legally Constitute a General Court Martial, but no Officer who does not command as the immediate Representitive of a General especially no Officer mearly commanding a Regiment or other Corps Whether entire or composed of detachments not Superior to a Regiment can Constitute a General Court Martial Consequently no officer Commanding any of the Garrisons on a Sea Board and no Officer Commandg any tract of the Western amy except the Commander of that army for the time being can of his own authority direct the holding of such a court, it follows that all pending Sentences of any courts deno[mi]nated General Courts Martial which have not been appointed in Conformity with the foregoing Constructions are to be Null & Void. It is also considered essential to the regularity of a General Court Martial that there shall be a person who is not a member of the Court acting as Judge advocate. It is also for greater Caution directed that in the cases in which the consequence of two thirds of the members of the Court is required it shall be expressed in the body of the Sentence that two thirds or more than two thirds as the case may be did concur.
A deferrent practice having obtaind at different posts in reguard to issuing Liquor to the Troops, it is thought proper to direct that the allowance of half Gill pr. day may be every whear issued when ever the Contractors can furnish the supply, this however is not to restrain the discresionary power of issuing for fatigue service or on Extraordinary Cases.
Abraham R. Ellery Asst. Adjt. Genl
